929 So.2d 716 (2006)
Angelo GILLISLEE, Appellant,
v.
FPL, Eby Construction and Liberty Mutual Ins., Appellees.
No. 1D05-4522.
District Court of Appeal of Florida, First District.
May 25, 2006.
*717 Mark L. Zientz and Andrea Cox of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellant.
William H. Rogner of Hurley, Rogner, Miller, Cox, Waranch & Wescott, P.A., Winter Park, for Appellees.
PER CURIAM.
Claimant seeks review of an order of the Judge of Compensation Claims (JCC), which dismissed his verified petition for attorney's fees with prejudice, after Claimant failed to file the petition within the time-frame specified by the JCC. We reverse. As we recently held in Villazano v. Horace Bell Honey Co. & Ameritrust, 928 So.2d 515 (Fla. 1st DCA 2006), "the JCC did not have authority, pursuant to either statute or rule, to set a time limitation for filing the verified petition for fees." Although we recognize the JCC was merely attempting to govern his own docket, the Legislature has not yet given JCCs the authority to do so. Consequently, we are compelled to REVERSE and REMAND for proceedings consistent with Villazano.
ALLEN, LEWIS, and HAWKES, JJ., concur.